                            UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF ALABAMA
                                    SOUTHERN DIVISION

     In re:                                                   Chapter 11

     PINEY WOODS RESOURCES, INC., et al.,1                    Case No. 19-01390-11 (DSC)

                          Debtors.                            (Jointly Administered)


    DEBTORS’ MOTION FOR INTERIM AND FINAL ORDERS (I) AUTHORIZING
  POSTPETITION SECURED FINANCING PURSUANT TO 11 U.S.C. §§ 105(A), 361 362,
   363, 364(C)(1), 364(C)(2), 364(C)(3), 364(D)(1) AND 364(E), (II) AUTHORIZING THE
     DEBTORS’ USE OF CASH COLLATERAL PURSUANT TO 11 U.S.C. § 363, (III)
   GRANTING ADEQUATE PROTECTION PURSUANT TO 11 U.S.C. §§ 361, 363 AND
   364, AND (IV) SCHEDULING A FINAL HEARING PURSUANT TO BANKRUPTCY
                                RULES 4001(B) AND 4001(C)
              Piney Woods Resources, Inc. (“Piney Woods”) and its affiliated debtor, each as a debtor

 and debtor in possession (collectively with Piney Woods, the “Debtors”) in the above-captioned

 cases (the “Cases”) before the United States Bankruptcy Court for the Northern District of

 Alabama (the “Court”), respectfully state the following in support of this motion for entry of

 interim and final orders (i) authorizing postpetition secured financing pursuant to 11 U.S.C.

 §§ 105(a), 361, 362, 363, 364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1) and 364(e), (ii) authorizing

 the Debtors’ use of cash collateral pursuant to 11 U.S.C. § 363, (iii) granting adequate protection

 pursuant to 11 U.S.C. §§ 361, 363 and 364, and (iv) scheduling a final hearing pursuant to

 Bankruptcy Rules 4001(b) and 4001(c) (“DIP Motion”). In support of this DIP Motion, the Debtors

 respectfully proffer the First Day Declaration of B. Scott Spears, Chief Executive Officer of Debtor

 Piney Woods filed (“Spears Declaration”) contemporaneously herewith. In further support of this



 1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
 identification number, include: Piney Woods Resources, Inc. (0129) and Jesse Creek Mining, LLC (0533). The
 location of the Debtors’ service address is: 1615 Kent Dairy Road, Alabaster, Alabama 35007. Debtors have filed a
 motion for joint administration with the Court.


 4828-1419-4576                                         1
Case 19-01390-DSC11             Doc 21 Filed 04/03/19 Entered 04/03/19 12:41:29                        Desc Main
                                      Document    Page 1 of 32
 Motion, the Debtors respectfully state the following:

                                              Relief Requested

         1.       The Debtors seek entry of interim and final orders, substantially in the form

 attached hereto as Exhibit A and Exhibit B (respectively, the “Interim Order” and “Final Order”)

 to:

                  a. authorize the Debtors to obtain postpetition financing (the “DIP Facility”),
                     consisting of a superpriority priming multiple-draw term loan credit facility in
                     the aggregate amount of $2,583,000, which includes, (i) the aggregate principal
                     amount of up to $2,283,000 in respect of new money term loan commitments
                     (the “New Money DIP Loans”), of which the aggregate principal amount of not
                     more than $1,000,000 will be available to the Debtors on an interim basis upon
                     the entry of the Interim Order in one or more draws in accordance with the
                     Budget (as defined herein) (the Interim Order and the DIP Loans approved
                     herein, the “Interim DIP Facility”) and (ii) a roll-up of $300,000 (the “Roll-Up
                     Loans”) advanced in March 2019 under that certain prepetition Bridge Loan,
                     dated March 22, 2018 (as amended, restated, supplemented, or otherwise
                     modified through the Commencement Date (defined below), the “Bridge Loan
                     Agreement”), which will be available to the Debtors’ on an interim basis in the
                     amount of $150,000 (together with the New Money DIP Loans, the “DIP
                     Loans” and all DIP Loans approved pursuant to the Final Order constituting the
                     “Final DIP Facility”), subject to the terms and conditions of the Interim Order
                     and Final Order, and as set forth in the DIP Documents (as defined below).
                  b. authorize the Debtors to enter into that certain Senior Secured Superpriority
                     Debtor-In-Possession Credit Agreement between the Debtors and Resource
                     Capital Fund VI L.P. (the “DIP Lender”) (as amended, restated or otherwise
                     modified from time to time in accordance with the terms thereof, the “DIP
                     Credit Agreement,” together with all agreements, documents, and instruments
                     delivered or executed in connection therewith, the “DIP Documents”), which
                     shall be in substantially the same form attached hereto as Exhibit C2, and to
                     perform such other and further acts as may be required in connection with the
                     DIP Documents;
                  c. authorize the Debtors to use the DIP Loans, the proceeds thereof, and the
                     Prepetition Collateral (as defined below), including Cash Collateral (as defined
                     below), pursuant to the Budget (as defined below), to provide working capital
                     for, and for other general corporate purposes of, the Debtors;




 2
         Schedules to the DIP Credit Agreement will be made available at the Interim Hearing.


 4828-1419-4576                                         2
Case 19-01390-DSC11            Doc 21 Filed 04/03/19 Entered 04/03/19 12:41:29                  Desc Main
                                     Document    Page 2 of 32
                  d. authorize the Debtors to use the Prepetition Collateral (as defined below),
                     including Cash Collateral, in which the Prepetition Secured Parties have an
                     interest on a consensual basis;
                  e. grant valid, enforceable, non-avoidable and fully perfected first priority priming
                     liens on and senior security interests in all of the property, assets and other
                     interests in all prepetition and postpetition property and assets of the Debtors,
                     except as otherwise provided herein, whether such property is presently owned
                     or after-acquired, and all other “property of the estate” (within the meaning of
                     the Bankruptcy Code) of the Debtors, of any kind or nature whatsoever, real or
                     personal, tangible, intangible or mixed, now existing or hereafter acquired or
                     created, whether existing prior to or arising after the Commencement Date,
                     including, upon entry of the Final Order), subject only to the Carve-Out (as
                     defined below), the Post-Termination Wage Funding Amount (as defined in the
                     Interim Order), and, if any, the Permitted Liens (as defined below) on the terms
                     and conditions set forth herein and in the DIP Documents;

                  f. grant superpriority administrative expense claims against each of the Debtors’
                     estates to the DIP Lender with respect to the DIP Obligations (as defined below)
                     over any and all administrative expenses of any kind or nature subject and
                     subordinate only to the Carve-Out on the terms and conditions set forth herein
                     and in the DIP Documents;

                  g. limit the Debtors’ and the estates’ right to surcharge against the Prepetition
                     Collateral pursuant to Bankruptcy Code section 506(c), subject to entry of the
                     Final Order (but retroactive to the Commencement Date);

                  h. hold, pursuant to Bankruptcy Rule 4001, an interim hearing (the “Interim
                     Hearing”) on the DIP Motion before this Court to consider entry of the Interim
                     Order, among other things, (1) authorizing Debtors, on an interim basis, to
                     borrow from the DIP Lender under the DIP Documents up to an aggregate
                     principal amount not to exceed $1,150,000 in DIP Loans (subject to any
                     limitations of borrowing under the DIP Documents), (2) authorizing the
                     Debtors’ use of Cash Collateral, and (3) granting the adequate protection
                     described in the Interim Order;

                  i. schedule a final hearing (the “Final Hearing”) to consider entry of the Final
                     Order authorizing, among other things, Debtors, on a final basis, to borrow from
                     the DIP Lender under the DIP Documents up to an aggregate principal amount
                     of than $2,583,000 in DIP Loans (which includes the $1,150,000 approved
                     hereunder), of which up to $2,283,000 shall consist of New Money DIP Loans
                     and $300,000 shall consist of the Roll-Up Loan, and the continued use of Cash
                     Collateral, as set forth in the DIP Motion and the DIP Documents filed with the
                     Court; and

                  j. provide for the immediate effectiveness of the Interim Order and waive any
                     applicable stay (including under Bankruptcy Rule 6004) to permit such
                     immediate effectiveness.


 4828-1419-4576                                     3
Case 19-01390-DSC11          Doc 21 Filed 04/03/19 Entered 04/03/19 12:41:29                 Desc Main
                                   Document    Page 3 of 32
 The below chart contains a summary of the material terms of the proposed DIP Facility, together

 with references to the applicable sections of the relevant source documents, as required by

 Bankruptcy Rules 4001(b)(1)(B) and 4001(c)(1)(B):3

      Bankruptcy Code                         Summary of Material Terms
     Borrowers             Piney Woods Resources, Inc. and Jesse Creek Mining, LLC
     Bankruptcy Rule
     4001(c)(1)(B)         See DIP Credit Agreement §1.01
     Guarantors            None
     Bankruptcy Rule
     4001(c)(1)(B)
     DIP Lenders           Resource Capital Fund VI L.P.
     Bankruptcy Rule
     4001(c)(1)(B)         See DIP Credit Agreement §1.01
     Entities with         Resource Capital Fund V L.P., RCF V Annex Fund L.P., and Resource
     Interests in Cash     Capital Fund VI L.P.
     Collateral            See DIP Interim Order, §6(a)
     Bankruptcy Rule
     4001(b)(1)(B)(i)
     Effect of Interim     Nothing in this Interim Order shall affect the rights of a appointed
     Order on Third        committee pursuant to Bankruptcy Code section 328 or 1103 to pursue and
     Parties               retain any funds recovered as a result of any claims or causes of action
                           arising under chapter 5 of the Bankruptcy Code (the “Avoidance Actions”)
                           or constitute a waiver or rights or claims by any third party. Such relief may
                           be requested as part of the Final Order.

                           DIP Interim Order § 2
     Term                  The earliest of (i) the date that is ninety (90) days following the first
     Bankruptcy Rule       Business Day after entry of the Interim Order, (ii) the earlier of (x) the
     4001(b)(1)(B)(iii),   date upon which the Interim Order expires or (y) twenty five (25) days
     4001(c)(1)(B)         (which may be extended by up to two (2) additional Business Days to
                           accommodate the Bankruptcy Court’s calendar and availability) after the
                           date the Interim Order is entered, in either case, if the Final Order has not
                           been entered prior to the expiration of such period, (iii) the conversion of
                           the Chapter 11 Cases into liquidation proceedings under chapter 7 of the
                           Bankruptcy Code, (iv) the consummation of any sale of all or
                           substantially all of the assets of the Debtors pursuant to section 363 of the
                           Bankruptcy Code and (v) the date of the acceleration of the Loans and
                           termination of the New Money DIP Commitments hereunder.

                           See DIP Credit Agreement §1.01 (“Final Maturity Date” and “Maturity
                           Date”)


 3
          The summaries contained in this Motion are qualified in their entirety by the provisions of the documents
 referenced. To the extent anything in this Motion is inconsistent with such documents, the terms of the applicable
 documents shall control. Capitalized terms used in this summary chart but not otherwise defined have the meanings
 ascribed to them in the DIP Documents or the Interim Order, as applicable.


 4828-1419-4576                                          4
Case 19-01390-DSC11            Doc 21 Filed 04/03/19 Entered 04/03/19 12:41:29                         Desc Main
                                     Document    Page 4 of 32
  Commitment            (i) Under the Interim Order, a combined principal amount of $1,000,000,
  Bankruptcy Rule       with the first advance of $700,000 provided upon entry of the Interim
  4001(c)(1)(B)         Order and the second advance of $300,000 provided on or after April 10,
                        2019, with an Initial Roll Up DIP Loan in the aggregate principal amount
                        of $150,000 to be deemed drawn on the Closing Date; and (ii) upon entry
                        of the Final Order, an Additional New Money DIP Loan in the aggregate
                        principal amount of $1,283,000, and an Additional Roll Up DIP Loan in
                        the aggregate principal amount of $150,000, each of which will be
                        available to be drawn or be deemed drawn after entry of the Final DIP
                        Order. The total Commitment for the New Money DIP Loan is
                        $2,283,000.

                        See DIP Credit Agreement §2.01
  Conditions of         The obligations of Lender to make the Loans is subject to the satisfaction
  Borrowing             or waiver of the conditions precedent outlined in Sections 4.01 and 4.02
  Bankruptcy Rule       of the DIP Credit Agreement.
  4001(c)(1)(B)
                        See DIP Credit Agreement §§4.01, 4.02
  Interest Rates        Interest shall accrue and be added and capitalized to the outstanding
  Bankruptcy Rule       principal balance of the Loans on the last Business Day of each month,
  4001(c)(1)(B)         commencing with the month ending April1, 2019. The Loans shall bear
                        interest on the outstanding principal amount, accruing on a simple basis,
                        in kind by being capitalized and added to the principal amount of the
                        Loans at a rate per annum equal to 8.00%.

                        Upon the occurrence and during the continuance of an Event of Default,
                        the Debtors shall pay interest on the outstanding Obligations hereunder at
                        a rate per annum equal to 10.0%, which shall be due and payable upon
                        demand.

                        See DIP Credit Agreement §2.05
  Use of DIP Facility   Proceeds of the DIP Loans shall be used solely for the purposes permitted
  and Cash              under the DIP Credit Agreement, under this Interim Order, and in
  Collateral            accordance with the Budget.
  Bankruptcy Rule
  4001(b)(1)(B)(ii)     The Debtors are authorized to use Cash Collateral and the proceeds of the
                        DIP Facility in a manner set forth in the Budget.

                        None of the DIP Facility, the DIP Collateral, the Prepetition Collateral,
                        including Cash Collateral, or the Carve-Out may be used by the Debtors
                        to investigate, initiate, prosecute, join, or finance the initiation or
                        prosecution of any claim, counterclaim, action, suit, arbitration,
                        proceeding, application, motion, objection, defense, or other litigation of
                        any type against any of the DIP Lender or the Prepetition Lenders or
                        seeking relief that would impair the rights and remedies of the DIP
                        Lender or the Prepetition Lenders under the DIP Documents, the
                        Prepetition Credit Documents, or this Interim Order, including, without
                        limitation, for the payment of any services rendered by the professionals
                        retained by the Debtors any claim or proceeding of any kind, the purpose
                        of which is to seek, or the result of which would be to obtain relief that
                        would impair the ability of any of the DIP Lender or the Prepetition


 4828-1419-4576                                     5
Case 19-01390-DSC11         Doc 21 Filed 04/03/19 Entered 04/03/19 12:41:29                      Desc Main
                                  Document    Page 5 of 32
                       Lenders to recover on the DIP Collateral or the Prepetition Collateral or
                       seeking affirmative relief against any of the DIP Lender or the Prepetition
                       Lenders related to the DIP Obligations, or the Prepetition Obligations.

                       See DIP Interim Order §8(c), 9, 24
  Adequate             Pursuant to Bankruptcy Code sections 361, 363(e) and 364, and in
  Protection           consideration of the stipulations, consents, and releases set forth herein,
  Bankruptcy Rule      the Prepetition Secured Parties consent to the Debtors’ use of the
  4001(b)(1)(B)(iv),   Prepetition Collateral, the Carve-Out, the Post Termination Wage
  4001(c)(1)(B)(ii)    Funding Amount and the priming liens and security interests granted to
                       the DIP Lender in strict accordance with the terms of the Interim Order in
                       lieu of requiring further adequate protection under the Bankruptcy Code
                       to the extent such use and such grant results in the postpetition diminution
                       in value of such interests, the imposition of the automatic stay, and/or any
                       other reason for which adequate protection may be granted under the
                       Bankruptcy Code. Such consent shall expire upon the occurrence of a
                       Termination Event (as defined in the Interim Order) or the vacatur or
                       modification of this Interim Order.

                       See DIP Interim Order §15(a)
  Grant of Priority    The DIP Lender shall receive a first-priority senior security interest in and
  Lien                 lien upon all prepetition and postpetition property of the Debtors,
  Bankruptcy Rule      including any proceeds thereof (the “Available Assets”), a first priority
  4001(c)(1)(B)(ii)    senior priming security interest in and a lien upon the Available Assets,
                       and junior lien on property the Available Assets that is subject to a lien.

                       See DIP Interim Order § 11
  Determination of     The Debtors are stipulating to the validity and amount of the Prepetition
  Validity             Obligations and Prepetition Liens.
  Bankruptcy Rule
  4001(c)(1)(B)(iii)   See DIP Interim Order § 6
  Modification of      Until entry of Final Order of denial of relief requested therein, Debtors
  Debtor’s Right to    may not grant a claim equal or superior to the DIP Superpriority Claims,
  Request Use of       any lien on the DIP Collateral or Prepetition Collateral, any seek or
  Cash Collateral      consent to other order allowing the use of DIP Collateral.
  Bankruptcy Rule
  4001(c)(1)(B)        The DIP Liens and DIP Superpriority Claims shall continued in full force
                       and effect until all DIP Obligations are paid in full.

                       See DIP Interim Order § 23
  Roll-Up of           The aggregate commitment of $2,583,000 includes $300,000 of money
  Prepetition          advanced prior to the Commencement Date in March 2019, $150,000 will
  Advance              be drawn on an interim basis under the Interim Order, and $150,000 will
  Bankruptcy Rule      be drawn after entry of the Final Order.
  4001(c)(1)(B)(ii)
                       See DIP Credit Agreement §2.01
  Indemnification      Debtors shall, jointly and severally, pay, whether accrued or incurred
  Bankruptcy Rule      prior to, on or after the Petition Date, (i) all reasonable and documented
  4001(c)(1)(B)(ix)    out-of-pocket expenses (including attorneys’ fees and costs),) incurred by
                       the Lender in connection with this Agreement and , the Chapter 11 Cases,



 4828-1419-4576                                    6
Case 19-01390-DSC11        Doc 21 Filed 04/03/19 Entered 04/03/19 12:41:29                      Desc Main
                                 Document    Page 6 of 32
                       and (ii) all reasonable and documented out-of-pocket expenses (including,
                       without limitation, fees, disbursements and other charges of counsel) of
                       the Lender associated with this Agreement, the transactions contemplated
                       hereby, and the Chapter 11 Cases. Such costs and expenses shall be
                       added and capitalized to the outstanding principal balance of the Loans.

                       Debtors shall, jointly and severally, indemnify and defend the Lender and
                       its Related Parties (each such Person being called an “Indemnitee”)
                       against, and hold each Indemnitee harmless from, any and all losses,
                       claims, damages, liabilities and related expenses incurred by any
                       Indemnitee or asserted against any Indemnitee arising out of, in
                       connection with, or as a result of the DIP Credit Agreement, any Loan,
                       environmental liability, and claims or litigation; provided that such
                       indemnity shall not, as to any Indemnitee, be available to the extent that
                       such losses, claims, damages, liabilities or related expenses are
                       determined by a court of competent jurisdiction by final and
                       nonappealable judgment to have resulted from the gross negligence or
                       willful misconduct of such Indemnitee. Notwithstanding anything to the
                       contrary contained in any DIP Documents, any rights to reimbursement or
                       indemnification of the Lender, as an Indemnitee, under any DIP
                       Documents shall only apply to expenses, losses, claims, damages and
                       liabilities incurred or arising out of any such Indemnitee’s status as a debt
                       financing provider to the Debtors (and not as an equity holder of Debtor)

                       See DIP Credit Agreement §9.04(a) and (b)
  Release              Subject to paragraph 2 of the Interim Order, the Debtors and their estates
  Bankruptcy Code      shall unconditionally and irrevocably release the DIP Lender and
  4001(c)(1)(B)(vii)   Prepetition Lenders.

                       See DIP Interim Order § 25
  Repayment            Debtors shall repay to the Lender on the Maturity Date (as defined in the
  Features             DIP Credit Agreement) the aggregate principal amount payable in
  Bankruptcy Rule      accordance with the DIP Documents.
  4001(c)(1)(B)
                       See DIP Credit Agreement §2.04
  Budget               The Debtors are authorized to use Cash Collateral and the proceeds of the
  Bankruptcy Rule      DIP Facility in a manner set forth in the Budget.
  4001(c)(1)(B)
                       See DIP Interim Order §15(a)

  Variance Covenant    Each line item in the Budget is subject to a permitted negative variance of
  Bankruptcy Rule      (i) 10% per week above the projected aggregate disbursements set forth in
  4001(c)(1)(B)        the Budget, (ii) 5% per week, on disbursement on a by-line-item basis,
                       and (iii) 5% per four-week period, then ending, on the revenue set forth in
                       the Budget. Any unused amounts in the Budget during any one-week
                       period may be carried forward to future weekly periods and applied to any
                       amount by which that same line-item, and only that same line-item,
                       exceeds its projected use as set forth in the Budget, such that the
                       cumulative-to-date budgeted amount for each line item is available
                       without causing such future weekly periods to exceed the allowable



 4828-1419-4576                                    7
Case 19-01390-DSC11        Doc 21 Filed 04/03/19 Entered 04/03/19 12:41:29                      Desc Main
                                 Document    Page 7 of 32
                    variance. Each line item in the Budget is subject to a maximum amount
                    for each particular week, as specified therein.

                    See DIP Credit Agreement §7.27
  Chapter 11        As conditions to the Lender’s extension of the DIP Loans and the Debtors’
  Milestones        use of the Cash Collateral and as further adequate protection to the DIP
  Bankruptcy Rule   Lender and Prepetition Secured Parties for the use of Cash Collateral, the
  4001(c)(1)(B)     Debtors shall conduct a sale process of their assets and business and other
                    conduct these Cases in accordance with the following milestones (as set
                    forth in Schedule 4.02 of the DIP Credit Agreement and restated herein, the
                    “Required Milestones”):

                    (i)       No later than 1 day after the Commencement Date, Debtors shall
                              have filed a motion seeking interim and final approval of the DIP
                              Facility;

                    (ii)      No later than April 5, 2019, the court shall have entered the interim
                              order approving the DIP Facility;

                    (iii)     No later than April 10, 2019, the Debtors shall have filed the
                              Bidding Procedures Motion contemplating the sale of Debtors’
                              mining operations and assets;

                    (iv)      No later than April 10, 2019, the Debtors shall have filed a motion
                              to retain a sale consultant;

                    (v)       No later than 5 days after the Commencement Date, the Debtors
                              shall provide a report on the reclamation status of Debtors’ assets
                              to the DIP Lender, including an assessment of the adequacy of the
                              reclamation bonds and a forecast of the costs to complete
                              reclamation;

                    (vi)      No later than April 15, 2019, the Debtors shall provide a report
                              from the Debtors and the sale consultant regarding the feasibility
                              of whether to sell the surface and subsurface mining operations
                              separately or collectively, whether to abandon for reclamation the
                              surface mining operation and reject the associated executory
                              contracts and providing recommendations on the preferred sales
                              alternative;

                    (vii)     No later than 14 days after filing of the Bidding Procedures Motion,
                              the court shall have entered the Bidding Procedures Order
                              contemplating the sale of the Debtor’s assets, which order shall set
                              the Bid Deadline for a date not later than 30 days after entry of the
                              Bidding Procedures Order and the public auction for a date not later
                              than two business days after the Bid Deadline;

                    (viii) No later than 25 days after the entry of the interim order, the court
                              shall have entered the final order approving the DIP Facility;




 4828-1419-4576                                   8
Case 19-01390-DSC11        Doc 21 Filed 04/03/19 Entered 04/03/19 12:41:29                     Desc Main
                                 Document    Page 8 of 32
                         (ix)      No later than 35 days after entry of the Bidding Procedures Order,
                                   the Debtors shall have declared a Successful Bidder and the Court
                                   shall have held a hearing on the sale of Debtors’ assets to the
                                   Successful Bidder;

                         (x)       No later than 2 business days after the Sale Hearing, the Court shall
                                   have entered the Sale Order; and

                         (xi)      If no bids are submitted by the Bid Deadline or no Successful
                                   Bidder is declared, no later than 55 days after the Commencement
                                   Date, Debtors shall have filed a motion to abandon for reclamation
                                   the Debtors’ mining operation and assets or filed a motion to
                                   convert the Chapter 11 Cases to Chapter 7.

                         Each of the Required Milestones may be extended or waived in writing by
                         the Lender in its sole and absolute discretion or by order of the Bankruptcy
                         Court. The Debtors shall promptly file with the Bankruptcy Court a notice
                         of any such extension or waiver.

                         See DIP Interim Order §15(a); DIP Credit Agreement §4.02(g)
  Events of Default      The DIP Credit Agreement contains customary events of default for
  Bankruptcy Rule        similar debtor-in-possession financings of this type and other events of
  4001(c)(1)(B)          default deemed appropriate for the specific transaction by the Lender.
                         There shall be no case milestones other than as expressly set forth herein.

                         See DIP Credit Agreement §8.01
  Liens on the           Nothing in this Interim Order shall affect the rights of an appointed
  Proceeds of            committee pursuant to Bankruptcy Code section 328 or 1103 to pursue
  Avoidance Actions      and retain any funds recovered as a result of any claims or causes of
  4001(c)(1)(B)          action arising under chapter 5 of the Bankruptcy Code (the “Avoidance
                         Actions”) or constitute a waiver or rights or claims by any third party.
                         Such relief may be requested as part of the Final Order.

                         See DIP Interim Order §2(b)


                                         Jurisdiction and Venue

         2.       The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334

 and the General Order of Reference from the United States District Court for the Northern District

 of Alabama, dated January 12, 1995. The Debtors confirm their consent, pursuant to rule 7008 of

 the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to the entry of a final order

 by the Court in connection with this Motion to the extent that it is later determined that the Court,




 4828-1419-4576                                        9
Case 19-01390-DSC11             Doc 21 Filed 04/03/19 Entered 04/03/19 12:41:29                     Desc Main
                                      Document    Page 9 of 32
 absent consent of the parties, cannot enter final orders or judgments in connection herewith

 consistent with Article III of the United States Constitution.

         3.       Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

         4.       The bases for the relief requested herein are sections 105, 361, 362, 363, 364, 503,

 and 507 of the Bankruptcy Code and Bankruptcy Rules 2002, 4001, and 9014.

                                                Introduction

 I.      Debtors’ Operations and Prepetition Financing.

         5.       Piney Woods and Jesse Creek were formed on June 29, 2012 to produce and develop

 coal assets and engage in the business of extracting, processing, and marketing metallurgical and

 industrial coals from underground, surface and highwall mining operations. Jesse Creek is

 headquartered in Alabaster, Alabama and, at the time of its founding, had operating assets that

 included one underground mine and one surface and highwall mining operation located

 approximately 7 miles west of Alabaster, Alabama. Through these two distinct active mining

 operations, Jesse Creek was able to access qualities of coal with high volatility, low sulfur and low

 ash characteristics, which allows the Debtors to develop relationships with a diverse customer base,

 both domestically and internationally. Jesse Creek’s traditional customers include coke producers

 and industrial customers, and the company is uniquely positioned within the coal industry because

 of its primary focus on metallurgical,4 rather than thermal coal.

         6.       In August 2014, Jesse Creek embarked on a study to determine whether the

 development of an adjacent coal basin known as the Lolley Basin would be feasible. During the

 period of August 2014 through February 2017, Jesse Creek completed a scoping study, pre-



 4
          Metallurgical or “met coal” refers to the various grades of coal with suitable carbonation properties
 to make coke in the steelmaking process. This is in contrast to thermal coal, which is used to produce
 electricity, steam, or both.


 4828-1419-4576                                       10
Case 19-01390-DSC11           Doc 21 Filed 04/03/19 Entered 04/03/19 12:41:29                       Desc Main
                                   Document     Page 10 of 32
 feasibility study and full bankable feasibility study in conjunction with its majority owner’s technical

 departmental team.

         7.       Today, Jesse Creek consists of a mining complex that contains a surface and highwall

 mining operation (“Murry Creek”), a preparation plant (“PWR Processing”), and an underground

 mine development project (“Lolley Mine”) as a result of the feasibility study. Jesse Creek has been

 developing the Lolley Mine, a brownfield underground metallurgical project with an expected mine

 life of approximately 25 years. At full productive capacity the production rate will be approximately

 1.5 million tons per year. The Lolley Mine project is approximately 60% complete, but has cost

 significantly more than expected due to a material, unforeseen geologic zone that was encountered

 beginning in September 2018. Jesse Creek, therefore, had to change its mining technique to a less

 productive method while developing the mine access, known as a slope, into the main body of the

 coal reserves. The main body of the reserves are still believed to be viable once the mine access is

 complete.

         8.       Piney Woods is owned approximately (a) 70.8% by private equity funds controlled

 by Resource Capital Funds (“RCF”) and (b) 27.7% by Tacoa Minerals, LLC. In addition to its

 equity investment, RCF has provided various tranches of senior secured debt to the Debtors to

 fund the Lolley Mine as well as supplemental expansions of a credit line to the Debtors to fund

 development.

         9.       RCF funding ceased around March 20, 2019, and the Debtors were forced to idle

 mining and development operations on March 27, 2019. All but 28 critical staff were laid off at

 that time.

         10.      Prior to idling, the Debtors did not have sufficient cash to pay wages or retain

 professionals. In order to allow the Debtors enough funding to file these Cases, RCF agreed to




 4828-1419-4576                                    11
Case 19-01390-DSC11          Doc 21 Filed 04/03/19 Entered 04/03/19 12:41:29                  Desc Main
                                  Document     Page 11 of 32
 fund $300,000 to the Debtors under the pre-existing credit facilities (“Roll-Up Loans”) on March

 27, 2019. Without these funds, the Debtors would not have been able to initiate the Cases.

 II.     Commencement of Bankruptcy Proceedings and DIP Financing.

         11.      On April 2, 2019 (“Commencement Date”), each Debtor filed a voluntary petition

 for relief under chapter 11 of the Bankruptcy Code. The Debtors are operating their business and

 managing their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the

 Bankruptcy Code. Concurrently with the filing of this Motion, the Debtors filed a motion

 requesting procedural consolidation and joint administration of these chapter 11 cases pursuant to

 Bankruptcy Rule 1015(b). No request for the appointment of a trustee or examiner has been made

 in these chapter 11 cases, and no committees have been appointed or designated.

         12.      RCF has agreed to provide debtor in possession financing to fund a Chapter 11 sale

 of the Debtors’ assets. RCF and the Debtors believe that one or more parties will be interested in

 acquiring the high quality, partially-complete Lolley Mine because the value of the mine “as

 complete” will exceed the cost of completion.

         13.      As set forth in more detail below, the proposed DIP financing is subject to certain

 terms and conditions including a “roll-up” of certain of the first lien lenders’ prepetition loans

 which were incurred immediately before the commencement of these Cases. The Roll-Up Loans

 are a material component of the structure of the DIP Facility and were required by the DIP Lenders

 as a condition to their commitment to provide postpetition financing.

         14.      The terms of the DIP financing also require that the Debtors meet certain milestones

 on set dates. The Debtors believe that these milestones will help drive their restructuring and

 potential sale process. The Debtors also believe that the milestones are achievable and, indeed,

 necessary to efficiently and effectively implement a successful restructuring through chapter 11.




 4828-1419-4576                                    12
Case 19-01390-DSC11          Doc 21 Filed 04/03/19 Entered 04/03/19 12:41:29                Desc Main
                                  Document     Page 12 of 32
          15.      The DIP financing by RCF is a result of extensive negotiations and is the best and

 only financing available to the Debtors as they embark on a process to restructure in chapter 11.

 Absent the DIP Facility, the Debtors would not be able to complete any restructuring in chapter

 11 to the detriment of all parties in interest. Thus, it is critical that the Debtors be able to access

 the DIP Facility as quickly as possible after the chapter 11 filing.

          16.      For all of these reasons and the reasons more fully set forth in this motion, the

 Debtors believe that the relief requested herein presents a sound exercise of business judgment and

 should be approved.

                         Concise Statement Pursuant to Bankruptcy Rule 4001

          17.      The Debtors seek entry of the Interim Order, substantially in the form attached

 hereto as Exhibit A, and the Final Order substantially in the form attached hereto as Exhibit B5

 (together with the Interim Order, the “DIP Orders”): (i) authorizing the Debtors to obtain senior

 secured postpetition financing as set forth in in the DIP Credit Agreement, substantially in the

 form attached as Exhibit C, among Debtors Piney Woods and Jesse Creek, as Co-Borrowers, and

 the DIP Lenders; (ii) granting liens and providing superpriority claims with respect to such

 postpetition financing; (iii) authorizing the Debtors to use Cash Collateral; (iv) approving the

 consent of Resource Capital Fund V L.P. (“RCF V”), RCF V Annex Fund L.P. (“RCF Annex”),

 and Resource Capital Fund VI L.P. (“RCF VI” and together with RCF V and RCF Annex, the

 “Prepetition Lenders”) in lieu of adequate protection; (v) modifying the automatic stay; (vi)

 scheduling a Final Hearing to consider entry of the Final Order; and (viii) granting related relief.

          18.      The provisions of the DIP Documents and the Interim Order were extensively



 5
          RCF has reserved its right to submit comments to the form of Final Order attached as Exhibit B, which
 suggested changes, if any, will be submitted to the Court and interested parties not less than three (3) days prior to the
 hearing on the Final Order.


 4828-1419-4576                                             13
Case 19-01390-DSC11               Doc 21 Filed 04/03/19 Entered 04/03/19 12:41:29                              Desc Main
                                       Document     Page 13 of 32
 negotiated and are the most favorable terms that the Debtors were able to obtain. Moreover, the

 Debtors have an urgent need for the liquidity afforded by the DIP Facility. Approval of the DIP

 Facility will ensure the Debtors are able to pursue these chapter 11 cases and maximize the value

 of their estates for the benefit of all stakeholders. Accordingly, the Debtors request that the Court

 enter the Interim Order and Final Order approving the DIP Facility.

         19.      [Intentionally omitted.]

                                                 Background

 I.      Debtors’ Capital Structure

         20.      As of the Commencement Date, the Debtors have approximately $100 million in

 total funded debt obligations, primarily from RCF, the Debtors’ first lien lender (“First Lien

 Lender”). The following table depicts the Debtors’ prepetition capital structure:

                                  Debt                            Approx. Principal Amount Outstanding
                                                                        ($mm)
               Senior Secured Obligations to RCF
               - Secured Convertible Note                                                            $3,000,000
               - Secured Convertible Note                                                           $27,575,833
               - Secured Convertible Note                                                           $20,000,000
               - Bridge Loan                                                                        $27,810,111


               Equipment Loans                                                                      $10,565,646
               RCF/Tacoa Unsecured Series A Loan                                                     $7,592,8686
               RCF/Tacoa Reimbursement Agreement
                                                                                                      $2,600,000
               (Bonding Obligations)

               RCF Secured Reimbursement Agreement                                                    $5,000,000
               (Macquarie Lease Letter of Credit)




 6
          The approximate principal amount of the RCF/Tacoa Unsecured Series A Note is comprised of (i) an
 Amended and Restated Unsecured Convertible Promissory Note issued to RCF in the principal amount of $2,700,000,
 (ii) an Amended and Restated Unsecured Convertible Promissory Note issued to Tacoa Minerals, LLC in the principal
 amount of $2,300,000, and (iii) capitalized interest accrued on both notes.


 4828-1419-4576                                         14
Case 19-01390-DSC11            Doc 21 Filed 04/03/19 Entered 04/03/19 12:41:29                         Desc Main
                                    Document     Page 14 of 32
         A.       RCF First Lien Loans.
         21.      The Debtors entered into the following agreements with RCF (the “First Lien

 Loans”), which grant RCF a first priority secured lien on all of the Debtors’ assets save for certain

 equipment subject to purchase money security interests and certain operating leases:

                   -   Note Purchase Agreement dated as of May 27, 2016, as amended by
                       Amendment No. 1 to Note Purchase Agreement dated as of September 8,
                       2017, Amendment No. 2 to Note Purchase Agreement dated as of November
                       10, 2017 and Omnibus Waiver, Consent and Amendment dated as of
                       December 14, 2017 (the “Class B NPA”), and any note issued pursuant thereto
                       (the “Class B Notes”), including the Amended and Restated Convertible
                       Promissory Note dated September 8, 2017 from Jesse Creek and Piney Woods
                       payable to the order of RCF VI in the principal amount of $27,575,833.33 and
                       the Amended and Restated Convertible Promissory Note dated September 8,
                       2017 from Jesse Creek and Piney Woods payable to the order of RCF Annex
                       in the principal amount of $3,000,000.00.

                   -   Note Purchase Agreement dated as of November 10, 2017, as amended by
                       Omnibus Waiver, Consent and Amendment dated as of December 14, 2017
                       (the “Class C NPA”), and any note issued pursuant thereto (the “Class C
                       Notes”), including the Third Amended and Restated Convertible Promissory
                       Note dated January 5, 2018 from Jesse Creek and Piney Woods payable to the
                       order of RCF VI in the principal amount of $20,000,000.00.

                   -   Bridge Loan dated as of March 22, 2018, as amended by (i) Amendment No.
                       1 to Bridge Loan dated February 8, 2019, (ii) Amendment No. 2 to Bridge
                       Loan dated February 15, 2019, (iii) Amendment No. 3 to Bridge Loan dated
                       February 25, 2019, and (iv) Amendment No. 4 to Bridge Loan dated March 8,
                       2019, and the Fourth Amendment and Restated Promissory Note issued
                       pursuant thereto in the aggregate principal amount of up to $30,010,111.11, of
                       which amount, $27,810,111.11 has been funded.

         22.      The First Lien Loans bear interest at a rate of 10 percent interest per annum with

 the exception of the Bridge Loan which bears interest at a rate of 8 percent interest per annum. The

 First Lien Loans are secured by liens on substantially all of the Debtors’ assets and are senior in

 priority to all other debt, except for certain purchase money security interests and operating leases.

         23.      The Debtors used proceeds from the First Lien Loan to fund construction of the

 Lolley Mine, but given the unanticipated geologic problems encountered in the development of



 4828-1419-4576                                   15
Case 19-01390-DSC11          Doc 21 Filed 04/03/19 Entered 04/03/19 12:41:29                 Desc Main
                                  Document     Page 15 of 32
 the Lolley Mine, this funding was insufficient to complete the project.

 B.      Unsecured Series A Loan

         24.      The Debtors also entered into that Note Purchase Agreement dated as of November

 17, 2014, as amended by Amendment No. 1 to Note Purchase Agreement dated November 16,

 2018, and any notes issued pursuant thereto (the “Class A Notes”), including the Amended and

 Restated Unsecured Convertible Promissory Note dated November 16, 2018 from the Jesse Creek

 and Piney Woods payable to the order of RCF V in the principal amount of $2,700,000 and the

 Amended and Restated Unsecured Convertible Promissory Note dated November 16, 2018 from

 Jesse Creek and Piney Woods payable to the order of Tacoa Minerals, LLC in the principal amount

 of $2,300,000 (as amended, restated, amended and restated, waived, supplemented, or otherwise

 modified, the “Unsecured Series A Loan”).

         25.      The Unsecured Series A Loan bears interest at a rate of 10 percent per annum.

 C.      Secured Reimbursement Agreement

         26.      The Debtors also entered into the following reimbursement agreement, which is

 secured by liens on substantially all of the Debtors’ assets:

                   -   Reimbursement Agreement by and among Jesse Creek, as borrower, Piney
                       Woods, as guarantor, and RCF VI as lender, dated as of March 22, 2018, and
                       the Promissory Note for Reimbursement Agreement issued pursuant thereto
                       in the principal amount of $5,000,000.00.

 (as amended, restated, amended and restated, waived, supplemented, or otherwise modified, the

 “Secured Reimbursement Agreement Loan”).

         27.      The Secured Reimbursement Agreement Loan bears interest at a rate of 10 percent

 per annum which is due only when letters of credit supported by RCF VI are drawn by certain

 equipment lessors.




 4828-1419-4576                                   16
Case 19-01390-DSC11          Doc 21 Filed 04/03/19 Entered 04/03/19 12:41:29               Desc Main
                                  Document     Page 16 of 32
 D.      Unsecured Reimbursement Agreements

         28.      The Debtors also entered into the following reimbursement agreements:

                   -   Reimbursement Agreement by and among Jesse Creek, as borrower, Piney
                       Woods, as guarantor, and RCF V as lender, dated as of October 14, 2014,
                       assigned from RCF V to RCF VI pursuant to that certain Assignment
                       Agreement, effective as of November 20, 2015, and amended pursuant to (i)
                       that certain Acknowledgement and Receipt of Request, dated as of June 27,
                       2017, and (ii) Amendment No. 2 to Reimbursement Agreement dated April
                       18, 2018.

                   -   Reimbursement Agreement by and among Jesse Creek as borrower, Piney
                       Woods as guarantor and Tacoa Minerals, LLC as lender, dated as of October
                       22, 2014, and amended pursuant to that certain Acknowledgement and
                       Receipt of Request, dated as of June 26, 2017.


 (as amended, restated, amended and restated, waived, supplemented, or otherwise modified, the

 “Unsecured Reimbursement Agreement Loans”).

         29.      The Unsecured Reimbursement Agreement Loans each bear interest at a rate of 10

 percent per annum which is due only when letters of credit are drawn.

 II.     Debtors’ Need for Immediate Cash.

         30.      The Debtors require immediate access to liquidity to ensure that they are able to

 preserve the value of their estates for the benefit of all parties in interest. As of the Commencement

 Date, the Debtors’ total cash balance was approximately $179,000. Without prompt postpetition

 financing and access to cash collateral, the Debtors will be unable to pay wages for their

 employees, preserve and maximize the value of their estates, and administer these chapter 11 cases,

 causing immediate and irreparable harm to the value of the Debtors’ estates to the detriment of all

 stakeholders.

         31.      The Debtors reviewed and analyzed the Debtors’ Budget outlining the Debtors’

 postpetition cash needs in the initial 8 weeks of these cases. The Debtors believe that the Budget

 and their projections provide an accurate reflection of their funding requirements over the


 4828-1419-4576                                   17
Case 19-01390-DSC11          Doc 21 Filed 04/03/19 Entered 04/03/19 12:41:29                 Desc Main
                                  Document     Page 17 of 32
 identified period, will allow them to meet their obligations—including the administrative expenses

 of the chapter 11 cases—and are reasonable and appropriate under the circumstances.

         32.      The Debtors relied on these forecasts to determine the amount of postpetition

 financing required to administer these chapter 11 cases. The DIP Facility is critical to the Debtors’

 ability to smoothly operate postpetition, including by providing sufficient liquidity to fund the

 administrative cost of these chapter 11 cases and, importantly, payments to the Debtors’

 employees, who are crucial to preserving the Debtors’ estate. As a result, the Debtors believe that

 the DIP Facility provides the Debtors with sufficient liquidity to provide the minimum funding

 necessary to preserve the assets and fund the administration of these chapter 11 cases. As such, the

 DIP Facility is essential to the Debtors’ ability to prosecute these chapter 11 Cases during the

 pendency of these cases. See Spears Declaration ¶¶40–42.

         33.      With insufficient cash on hand, the Debtors require interim approval of the DIP

 Facilities to obtain access to critical financing.

 III.    No Alternative Sources of Funding Available.

         34.      Absent the immediate relief requested by this motion, the Debtors face a material

 risk of substantial, irreparable, and ongoing harm. Access to Cash Collateral and the DIP Facility

 will ensure the Debtors have sufficient funds to preserve and maximize the value of their estates,

 and responsibly administer these chapter 11 cases. The Debtors cannot administer these chapter

 11 estates on a “cash collateral” basis, rendering postpetition financing a necessity. However, the

 Debtors do not have a variety of sources of financing readily available. The Debtors’ assets are

 encumbered under their existing capital structure, which, along with the Debtors’ long-term

 liquidity needs and projected cash losses, restricts the availability of, and options for, postpetition

 financing. As a result, the Debtors do not believe third-party debtor-in-possession financing would




 4828-1419-4576                                       18
Case 19-01390-DSC11          Doc 21 Filed 04/03/19 Entered 04/03/19 12:41:29                  Desc Main
                                  Document     Page 18 of 32
 be reasonably obtainable.

                                            Basis for Relief

 I.      The Debtors Should Be Authorized to Obtain Postpetition Financing Through the
         DIP Documents.

         A.       Entering into the DIP Documents Is a Sound Exercise of the Debtors’ Business
                  Judgment.

         35.      The Court should authorize the Debtors, in the sound exercise of their business

 judgment, to enter into the DIP Documents, obtain access to the DIP Facility, and continue using

 the Cash Collateral. Section 364 of the Bankruptcy Code authorizes a debtor to obtain secured or

 superpriority financing under certain circumstances discussed in detail below. Courts grant a

 debtor-in-possession considerable deference in acting in accordance with its business judgment in

 obtaining postpetition secured credit, so long as the agreement to obtain such credit does not run

 afoul of the provisions of, and policies underlying, the Bankruptcy Code. See, e.g., In re Belle

 Foods, LLC, No. 13-81963-JAC11, 2013 WL 5590876, at *5 (Bankr. N.D. Ala. Aug. 12, 2013)

 (approving debtor-in-possession loan where it “reflect[ed] the exercise of prudent business

 judgment by the Debtor consistent with its fiduciary duties”); In re Trans World Airlines, Inc., 163

 B.R. 964, 974 (Bankr. D. Del. 1994) (approving a postpetition loan and receivables facility because

 such facility “reflect[ed] sound and prudent business judgment”); In re L.A. Dodgers LLC, 457

 B.R. 308, 313 (Bankr. D. Del. 2011) (“[C]ourts will almost always defer to the business judgment

 of a debtor in the selection of the lender.”); In re Ames Dep’t Stores, Inc., 115 B.R. 34, 40 (Bankr.

 S.D.N.Y. 1990) (“[C]ases consistently reflect that the court’s discretion under section 364 is to be

 utilized on grounds that permit reasonable business judgment to be exercised so long as the

 financing agreement does not contain terms that leverage the bankruptcy process and powers or

 its purpose is not so much to benefit the estate as it is to benefit a party-in-interest.”).




 4828-1419-4576                                     19
Case 19-01390-DSC11          Doc 21 Filed 04/03/19 Entered 04/03/19 12:41:29                    Desc Main
                                  Document     Page 19 of 32
         36.      Specifically, to determine whether the business judgment standard is met, a court

 need only “examine whether a reasonable business person would make a similar decision under

 similar circumstances.” In re Exide Techs., 340 B.R. 222, 239 (Bankr. D. Del. 2006); see also In

 re Curlew Valley Assocs., 14 B.R. 506, 513–14 (Bankr. D. Utah 1981) (noting that courts should

 not second guess a debtor’s business decision when that decision involves “a business judgment

 made in good faith, upon a reasonable basis, and within the scope of [the debtor’s] authority under

 the [Bankruptcy] Code”).

         37.      Furthermore, in considering whether the terms of postpetition financing are fair and

 reasonable, courts consider the terms in light of the relative circumstances of both the debtor and

 the potential lender. In re Farmland Indus., Inc., 294 B.R. 855, 886 (Bankr. W.D. Mo. 2003); see

 also Unsecured Creditors’ Comm. Mobil Oil Corp. v. First Nat’l Bank & Trust Co. (In re Elingsen

 McLean Oil Co., Inc.), 65 B.R. 358, 365 n.7 (W.D. Mich. 1986) (recognizing a debtor may have

 to enter into “hard bargains” to acquire funds for its reorganization). The Court may also

 appropriately take into consideration non-economic benefits to the Debtors offered by a proposed

 postpetition facility. In re ION Media Networks. Inc., No. 09-13125, 2009 WL 2902568, at *4

 (Bankr. S.D.N.Y. July 6, 2009).

         38.      The Debtors’ determination to move forward with the DIP Facility is a sound

 exercise of their business judgment following an arms’-length process and careful evaluation of

 alternatives. Specifically, and in the face of extremely limited cash on hand, the Debtors

 determined that a certain minimum level of postpetition financing is required to preserve the assets

 in the form that will provide the most value to the estates. The Debtors negotiated the DIP Credit

 Agreement and other DIP Documents with the DIP Lenders in good faith at arms’ length, and the

 Debtors believe that they have obtained the best financing available. Accordingly, the Court should




 4828-1419-4576                                    20
Case 19-01390-DSC11          Doc 21 Filed 04/03/19 Entered 04/03/19 12:41:29                Desc Main
                                  Document     Page 20 of 32
 authorize the Debtors’ entry into the DIP Documents, as it is a reasonable exercise of the Debtors’

 business judgment.

         B.       The Debtors Should Be Authorized to Grant Liens and Superpriority Claims.
         39.      The Debtors propose to obtain financing under the DIP Facility by providing

 security interests and liens as set forth in the DIP Documents pursuant to section 364(c) of the

 Bankruptcy Code, and first liens on all unencumbered property.

         40.      The statutory requirement for obtaining postpetition credit under section 364(c) of

 the Bankruptcy Code is a finding, made after notice and hearing, that a debtor is “unable to obtain

 unsecured credit allowable under Section 503(b)(1) of the [the Bankruptcy Code].” 11 U.S.C.

 § 364(c). See In re Crouse Grp., Inc., 71 B.R. 544, 549 (Bankr. E.D. Pa. 1987) (secured credit

 under section 364(c) of the Bankruptcy Code is authorized, after notice and hearing, upon showing

 that unsecured credit cannot be obtained). Courts have articulated a three-part test to determine

 whether a debtor is entitled to financing under section 364(c) of the Bankruptcy Code. Specifically,

 courts look to whether: (i) the debtor is unable to obtain unsecured credit under section 364(b)

 without allowing a lender an administrative claim; (ii) the credit is necessary to preserve the estate

 assets; (iii) the terms of for the credit are fair, reasonable, and adequate, given the circumstances.

 See In re Ames Dep’t Stores, 115 B.R. 34, 37–40 (Bankr. S.D.N.Y. 1990); see also In re St. Mary

 Hosp., 86 B.R. 393, 401-02 (Bankr. E.D. Pa. 1988); Crouse Grp., 71 B.R. at 549.

         41.      As described above and as set forth in the Spears Declaration, the Debtors are in

 need of an immediate capital infusion, yet previous efforts to obtain other financing were not

 successful and all of the Debtors’ existing assets are encumbered under their existing capital

 structure. See Spears Decl. ¶¶ 11, 43. Therefore, the Debtors, concluded that any workable

 financing for these Cases must be provided by the Debtors’ existing lenders.

         42.      Without postpetition financing, the Debtors lack sufficient funds to preserve their


 4828-1419-4576                                   21
Case 19-01390-DSC11          Doc 21 Filed 04/03/19 Entered 04/03/19 12:41:29                 Desc Main
                                  Document     Page 21 of 32
 assets or cover the projected costs of these chapter 11 cases. See Spears Decl. ¶¶ 40–46. Absent

 the DIP Facility, which will allow the Debtors to meet their working capital needs during these

 chapter 11 cases, the value of the Debtors’ estates would be significantly impaired to the detriment

 of all stakeholders. Given the Debtors’ circumstances, the Debtors believe that the terms of the

 DIP Facility, as set forth in the DIP Credit Agreement, are fair, reasonable, and adequate, all as

 more fully set forth below. For all these reasons, the Debtors submit that they have met the standard

 for obtaining postpetition financing.

         43.      In the event that a debtor is unable to obtain unsecured credit allowable as an

 administrative expense under section 503(b)(1) of the Bankruptcy Code, section 364(c) of the

 Bankruptcy Code provides that a court “may authorize the obtaining of credit or the incurring of

 debt (1) with priority over any or all administrative expenses of the kind specified in section 503(b)

 or 507(b) of the Bankruptcy Code; (2) secured by a lien on property of the estate that is not

 otherwise subject to a lien; or (3) secured by a junior lien on property of the estate that is subject

 to a lien.” As described above, the Debtors are unable to obtain unsecured credit. Therefore,

 approving a superpriority claim in favor of the DIP Lenders is reasonable and appropriate, as is

 providing liens on the Debtors’ unencumbered property pursuant to the Final Order.

         44.      Further, section 364(d) of the Bankruptcy Code provides that a debtor may obtain

 credit secured by a senior or equal lien on property of the estate already subject to a lien, after

 notice and a hearing, where the debtor is “unable to obtain such credit otherwise” and “there is

 adequate protection of the interest of the holder of the lien on the property of the estate on which

 such senior or equal lien is proposed to be granted.” 11 U.S.C. § 364(d)(1). Consent by the secured

 creditors to priming obviates the need to show adequate protection. See Anchor Savs. Bank FSB v.

 Sky Valley, Inc., 99 B.R. 117, 122 (N.D. Ga. 1989) (“[B]y tacitly consenting to the superpriority




 4828-1419-4576                                   22
Case 19-01390-DSC11          Doc 21 Filed 04/03/19 Entered 04/03/19 12:41:29                 Desc Main
                                  Document     Page 22 of 32
 lien, those [undersecured] creditors relieved the debtor of having to demonstrate that they were

 adequately protected.”). Accordingly, the Debtors may incur “priming” liens under the DIP

 Facility if they are unable to obtain unsecured or junior secured credit and either (a) the Prepetition

 Secured Lenders have consented or (b) the Prepetition Secured Lenders’ interests in collateral are

 adequately protected.

         45.      Here, the First Lien Lenders have consented to the use of Cash Collateral, and the

 Prepetition Lenders will receive adequate protection pursuant to the DIP Documents. Therefore,

 the relief requested pursuant to section 364(d)(1) of the Bankruptcy Code is appropriate.

         C.       No Comparable Alternative to the DIP Facility Is Reasonably Available.

         46.      A debtor need only demonstrate “by a good faith effort that credit was not available

 without” the protections afforded to potential lenders by sections 364(c) of the Bankruptcy Code.

 In re Snowshoe Co., Inc., 789 F.2d 1085, 1088 (4th Cir. 1986); see also In re Plabell Rubber

 Prods., Inc., 137 B.R. 897, 900 (Bankr. N.D. Ohio 1992). Moreover, in circumstances where only

 a few lenders likely can or will extend the necessary credit to a debtor, “it would be unrealistic and

 unnecessary to require [the debtor] to conduct such an exhaustive search for financing.” In re Sky

 Valley, Inc., 100 B.R. 107, 113 (Bankr. N.D. Ga. 1988), aff’d sub nom. Anchor Sav. Bank FSB v.

 Sky Valley, Inc., 99 B.R. 117, 120 n.4 (N.D. Ga. 1989); see also In re Snowshoe Co., 789 F.2d

 1085, 1088 (4th Cir. 1986) (demonstrating that credit was unavailable absent the senior lien by

 establishment of unsuccessful contact with other financial institutions in the geographic area); In

 re Stanley Hotel, Inc., 15 B.R. 660, 663 (D. Colo. 1981) (bankruptcy court’s finding that two

 national banks refused to grant unsecured loans was sufficient to support conclusion that section

 364 requirement was met); In re Ames Dep’t Stores, 115 B.R. at 37–39 (debtor must show that it

 made reasonable efforts to seek other sources of financing under section 364(a) and (b)).




 4828-1419-4576                                    23
Case 19-01390-DSC11          Doc 21 Filed 04/03/19 Entered 04/03/19 12:41:29                 Desc Main
                                  Document     Page 23 of 32
         47.      As noted above, the Debtors do not believe that alternative sources of financing are

 reasonably available given the realities imposed by the Debtors’ existing capital structure, in that

 all of the Debtors’ assets are encumbered under their existing capital structure. See Spears Decl.

 ¶ 43. Thus, the Debtors have determined that the DIP Facility provides the best opportunity

 available to the Debtors under the circumstances to both fund these chapter 11 cases and provide

 a clear path toward the confirmation and consummation of a chapter 11 plan. See Spears Decl.

 ¶ 40–47. Therefore, in addition to evidence to be introduced at the hearing on the Interim Order if

 necessary, the Debtors submit that the requirement of section 364 of the Bankruptcy Code that

 alternative credit on more favorable terms be unavailable to the Debtors is satisfied.

         D.       The Repayment Feature (“Roll-Up”) of the DIP Facility Under the Final
                  Order Is Appropriate.

         48.      Section 363(b) of the Bankruptcy Code permits a debtor to use, sell or lease

 property, other than in the ordinary course of business, with court approval. It is well settled in

 most circuits that such transactions should be approved when they are supported by a sound

 business purpose. See In re Abbots Dairies, Inc., 788 F.2d 143 (3d Cir. 1986) (holding that in the

 Third Circuit, a debtor’s use of assets outside the ordinary course of business under section 363(b)

 should be approved if the debtor can demonstrate a sound business justification for the proposed

 transaction). The business judgment rule shields a debtor’s management from judicial second-

 guessing. In re Johns-Manville Corp., 60 B.R. 612, 615-16 (Bankr. S.D.N.Y. 1986) (“[T]he

 [Bankruptcy] Code favors the continued operation of a business by a debtor and a presumption of

 reasonableness attaches to a debtor’s management decisions.”).

         49.      Repayment of prepetition debt (often referred to as a “roll-up”) is a common feature

 in debtor-in-possession financing arrangements. Courts in many jurisdictions have approved

 similar DIP features on the first day of the case, and in amounts that far exceed the $300,000 in



 4828-1419-4576                                    24
Case 19-01390-DSC11          Doc 21 Filed 04/03/19 Entered 04/03/19 12:41:29                Desc Main
                                  Document     Page 24 of 32
 issue here. See, e.g., In re Remington Outdoor Co., Inc., No. 18-10684 (BLS) (Bankr. D. Del. Mar.

 28, 2018) (authorizing approximately $338 million DIP and a roll-up of approximately $150

 million, including a full ABL roll-up of $114 million, pursuant to interim order); In re Bon-Ton

 Stores, Inc., No. 18-10248 (MFW) (Bankr. D. Del. Feb. 6, 2018) (authorizing full roll-up of all

 $489 million outstanding prepetition revolving obligations pursuant to interim order); In re Real

 Indus. Inc., No. 17-12464 (KJC) (Bankr. D. Del. Nov. 20, 2017) (authorizing approximately $365

 million DIP that included a creeping roll-up pursuant to interim order and a full roll-up pursuant

 to final order of approximately $266 million prepetition debt); In re Charming Charlie, LLC, No.

 17-12906 (CSS) (Bankr. D. Del. Dec. 12, 2017) (authorizing approximately $90 million DIP that

 included a full ABL roll-up of approximately $22 million prepetition debt pursuant to interim

 order); In re Radioshack Corp., No. 15-10197 (BLS) (Bankr. D. Del. Feb. 5, 2015) (authorizing

 approximately $285 million DIP and a roll-up of approximately $250 million prepetition debt,

 including a full ABL roll-up of $215 million, pursuant to interim order); In re MACH Gen, LLC,

 No. 14-10461 (MFW) (Bankr. D. Del. Mar. 5, 2014) (authorizing approximately $200 million DIP

 that included a full roll-up of approximately $144 million prepetition debt pursuant to interim

 order); In re BCBG Max Azria Global Holdings LLC, No. 17-10466 (Bankr. S.D.N.Y. Mar. 2,

 2017) (authorizing a $157 million DIP and a roll-up of $117 million, including a full ABL roll-up

 of $82 million pursuant to final order following a creeping roll-up pursuant to the interim order);

 In re Cenveo, Inc., No. 18-22178 (Bankr. S.D.N.Y. Feb. 2, 2018) (authorizing a $290 million DIP,

 including a full ABL roll-up of $190 million, pursuant to interim order); In re Gymboree

 Corporation, No. 17-32986 (Bankr. E.D. Va. June 12, 2017) (authorizing a $378 million DIP and

 $247 million roll-up, including a full ABL roll-up of $177 million); In re Toys “R” US, Inc., No.

 17-34665 (Bankr. E.D. Va. Sept. 20, 2017) (authorizing a $2.3 billion DIP and a full roll-up of




 4828-1419-4576                                  25
Case 19-01390-DSC11        Doc 21 Filed 04/03/19 Entered 04/03/19 12:41:29                Desc Main
                                Document     Page 25 of 32
 approximately $948 million in the prepetition ABL and FILO facilities).

         50.      As set forth above, the DIP Credit Agreement provides that the $300,000 advanced

 in March 2019 will “roll up” with the DIP Facility. The roll-up of the Roll Up Loans, which were

 funded on the eve of and in contemplation of the commencement of these Cases, is a material

 component of the structure of the DIP Facility and was required by the DIP Lenders as a condition

 to their commitment to provide postpetition financing. Absent the DIP Facility, the Debtors’ ability

 to continue operating as a going concern will be jeopardized to the detriment of all parties in

 interest. Given these circumstances, the roll-up of the Roll Up Loans is reasonable, appropriate,

 and a sound exercise of the Debtors’ business judgment.

 II.     The Debtors Should Be Authorized to Use the Cash Collateral.

         51.      Section 363 of the Bankruptcy Code generally governs the use of estate property.

 Section 363(c)(2)(A) of the Bankruptcy Code permits a debtor in possession to use cash collateral

 with the consent of the secured party or if the Court otherwise authorizes such use. Here, the

 Prepetition Secured Parties consent to the Debtors’ use of the Cash Collateral, subject to the terms

 and limitations set forth in the Interim Order, and, subject to the stipulations, consents, and releases

 sought in the Interim and Final Orders, the Prepetition Secured Parties are consenting to the use of

 cash collateral without the need for Debtors to provide additional adequate protection.

         52.      Section 363(e) of the Bankruptcy Code provides for adequate protection of interests

 in property when a debtor uses cash collateral. Further, section 362(d)(1) of the Bankruptcy Code

 provides for adequate protection of interests in property due to the imposition of the automatic

 stay. See In re Cont’l Airlines, 91 F.3d 553, 556 (3d Cir. 1996) (en banc). While section 361 of the

 Bankruptcy Code provides examples of forms of adequate protection, such as granting replacement

 liens and administrative claims, courts decide what constitutes sufficient adequate protection on a




 4828-1419-4576                                    26
Case 19-01390-DSC11          Doc 21 Filed 04/03/19 Entered 04/03/19 12:41:29                  Desc Main
                                  Document     Page 26 of 32
 case-by-case basis. In re Swedeland Dev. Grp., Inc., 16 F.3d 552, 564 (3d Cir. 1994); In re Satcon

 Tech. Corp., No. 12-12869 (KG), 2012 WL 6091160, at *6 (Bankr. D. Del. Dec. 7, 2012); In re

 N.J. Affordable Homes Corp., No. 05-60442 (DHS), 2006 WL 2128624, at *14 (Bankr. D.N.J.

 June 29, 2006); In re Columbia Gas Sys., Inc., Nos. 91-803, 91-804, 1992 WL 79323, at *2 (Bankr.

 D. Del. Feb. 18, 1992); see also In re Dynaco Corp., 162 B.R. 389, 394 (Bankr. D.N.H. 1993)

 (citing 2 Collier on Bankruptcy ¶ 361.01[1] at 361–66 (15th ed. 1993) (explaining that adequate

 protection can take many forms and “must be determined based upon equitable considerations

 arising from the particular facts of each proceeding”).

         53.      As described more fully above, and as set forth in the Interim Order, in

 consideration of the milestones, stipulations, consents, and releases set forth in the Interim and

 Final Orders, the Prepetition Secured Parties consent to the Debtors’ use of the Prepetition

 Collateral, the Carve-Out, and the priming liens and security interests granted to the DIP Lender

 in accordance with the terms of this Interim Order in lieu of requiring further adequate protection

 under the Bankruptcy Code.

         54.      Therefore, the Debtors submit that the Prepetition Secured Parties’ consent in lieu

 of additional adequate protection is sufficient to satisfy any applicable adequate protection

 requirements and is fair and appropriate under the circumstances of these cases to ensure that the

 Debtors are able to continue using the Cash Collateral and to move toward a sale of their assets.

 III.    The DIP Lenders Should Be Deemed Good-Faith Lenders under Section 364(e).

         55.      Section 364(e) of the Bankruptcy Code protects a good-faith lender’s right to

 collect on loans extended to a debtor, and its right in any lien securing those loans, even if the

 authority of the debtor to obtain such loans or grant such liens is later reversed or modified on

 appeal. Section 364(e) of the Bankruptcy Code provides that:




 4828-1419-4576                                   27
Case 19-01390-DSC11          Doc 21 Filed 04/03/19 Entered 04/03/19 12:41:29               Desc Main
                                  Document     Page 27 of 32
                  The reversal or modification on appeal of an authorization under this
                  section [364 of the Bankruptcy Code] to obtain credit or incur debt,
                  or of a grant under this section of a priority or a lien, does not affect
                  the validity of any debt so incurred, or any priority or lien so granted,
                  to an entity that extended such credit in good faith, whether or not
                  such entity knew of the pendency of the appeal, unless such
                  authorization and the incurring of such debt, or the granting of such
                  priority or lien, were stayed pending appeal.

         56.      As explained in the Spears Declaration, the DIP Documents are the result of (a) the

 Debtors’ reasonable and informed determination that the DIP Lenders offered the only terms on

 which to obtain vital postpetition financing. The Debtors submit that the terms and conditions of

 the DIP Documents are reasonable and appropriate under the circumstances, and the proceeds of

 the DIP Facility will be used only for purposes that are permissible under the Bankruptcy Code.

 Further, no consideration is being provided to any party to the DIP Documents other than as

 described herein. Accordingly, the Court should find that the DIP Lenders are “good faith” lenders

 within the meaning of section 364(e) of the Bankruptcy Code and are entitled to all of the

 protections afforded by that section.

 IV.     The Automatic Stay Should Be Modified on a Limited Basis.

         57.      The proposed Interim Order provides that the automatic stay provisions of section

 362 of the Bankruptcy Code will be modified to allow the DIP Lenders to file any financing

 statements, security agreements, notices of liens, and other similar instruments and documents in

 order to validate and perfect the liens and security interests granted to them under the Interim

 Order. The proposed Interim Order further provides that the automatic stay is modified as

 necessary to permit the Debtors to grant the DIP Financing Liens to the DIP Lenders and to incur

 all liabilities and obligations set forth in the Interim Order. Finally, the proposed Interim Order

 provides that, following the occurrence of an Event of Default (as defined in the DIP Credit

 Agreement), the automatic stay shall be vacated and modified to the extent necessary to permit the



 4828-1419-4576                                      28
Case 19-01390-DSC11           Doc 21 Filed 04/03/19 Entered 04/03/19 12:41:29                 Desc Main
                                   Document     Page 28 of 32
 DIP Financing Agent to exercise all rights and remedies in accordance with the DIP Documents,

 or applicable law.

         58.      Stay modifications of this kind are ordinary and standard features of debtor-in-

 possession financing arrangements, and, in the Debtors’ business judgment, are reasonable and

 fair under the circumstances of these chapter 11 cases. See, e.g., In re Peak Broad., LLC, No. 12-

 10183 (PJW) (Bankr. D. Del. Feb. 2, 2012) (terminating automatic stay after occurrence of

 termination event); In re TMP Directional Mktg., LLC, No. 11-13835 (MFW) (Bankr. D. Del. Jan.

 17, 2012) (modifying automatic stay as necessary to effectuate the terms of the order); In re

 Broadway 401 LLC, No. 10-10070 (KJC) (Bankr. D. Del. Feb. 16, 2010) (same); In re Haights

 Cross Commc’ns, Inc., No. 10-10062 (BLS) (Bankr. D. Del. Feb. 8, 2010) (same).

 V.      Failure to Obtain Immediate Interim Access to the DIP Facility and Cash Collateral
         Would Cause Immediate and Irreparable Harm.

         59.      Bankruptcy Rules 4001(b) and 4001(c) provide that a final hearing on a motion to

 obtain credit pursuant to section 364 of the Bankruptcy Code or to use cash collateral pursuant to

 section 363 of the Bankruptcy Code may not be commenced earlier than 14 days after the service

 of such motion. Upon request, however, the Court may conduct a preliminary, expedited hearing

 on the motion and authorize the obtaining of credit and use of cash collateral to the extent necessary

 to avoid immediate and irreparable harm to a debtor’s estate.

         60.      The Debtors request that the Court hold and conduct a hearing to consider entry of

 the Interim Order authorizing the Debtors, from and after entry of the Interim Order until the Final

 Hearing, to receive the right to draw $1,000,000 on an interim basis under the DIP Facility. The

 Debtors require those funds until the Final Hearing and entry of the Final Order to continue

 operating, pay their administrative expenses, and to implement the relief requested in the Debtors’

 other “first day” motions. This relief will enable the Debtors to preserve and maximize value and,



 4828-1419-4576                                   29
Case 19-01390-DSC11          Doc 21 Filed 04/03/19 Entered 04/03/19 12:41:29                 Desc Main
                                  Document     Page 29 of 32
 therefore, avoid immediate and irreparable harm and prejudice to their estates and all parties in

 interest, pending the Final Hearing. See Spears Decl. ¶¶ 40–47.

                                     Request for Final Hearing

          61.     Pursuant to Bankruptcy Rules 4001(b)(2) and 4001(c)(2), the Debtors request that

 the Court set a date for the Final Hearing that is as soon as practicable, and in no event after April

 27, 2019, and fix the time and date prior to the Final Hearing for parties to file objections to this

 Motion.

                                       Reservation of Rights

          62.     Nothing contained in this Motion or any actions taken by the Debtors pursuant to

 relief granted in the DIP Orders is intended or should be construed as: (a) an admission as to the

 validity of any particular claim against a Debtor entity; (b) a waiver of the Debtors’ rights to

 dispute any particular claim on any grounds; (c) a promise or requirement to pay any particular

 claim; (d) an implication or admission that any particular claim is of a type specified or defined in

 this Motion; (e) a request or authorization to assume or reject any agreement, contract, or lease

 pursuant to section 365 of the Bankruptcy Code; (f) a waiver or limitation of the Debtors’ rights

 under the Bankruptcy Code or any other applicable law; or (g) a concession by the Debtors that

 any liens (contractual, common law, statutory, or otherwise) satisfied pursuant to this Motion are

 valid, and the Debtors expressly reserved their rights to contest the extent, validity, or perfection

 or seek avoidance of all such liens. If the Court grants the relief sought herein, any payment made

 pursuant to the Court’s order is not intended and should not be construed as an admission as to the

 validity of any particular claim or a waiver of the Debtors’ rights to subsequently dispute such

 claim.




 4828-1419-4576                                   30
Case 19-01390-DSC11          Doc 21 Filed 04/03/19 Entered 04/03/19 12:41:29                 Desc Main
                                  Document     Page 30 of 32
                          Waiver of Bankruptcy Rule 6004(a) and 6004(h)

         63.      To implement the foregoing successfully, the Debtors request that the Court enter

 an order providing that notice of the relief requested herein satisfies Bankruptcy Rule 6004(a) and

 that the Debtors have established cause to exclude such relief from the 14-day stay period under

 Bankruptcy Rule 6004(h).

                                                Notice

         64.      The Debtors will provide notice of this Motion to: (a) the Office of the Bankruptcy

 Administrator for the Northern District of Alabama; (b) the holders of the 50 largest unsecured

 claims against the Debtors (on a consolidated basis); (c) counsel to the lenders under the Debtors’

 debtor-in-possession credit agreement and prepetition first-lien credit agreements; (d) all other

 secured lenders; (e) equipment and real property lessors; (f) the United States Attorney’s Office

 for the Northern District of Alabama; (g) the United States Internal Revenue Service; (h) the

 Alabama Department of Revenue; (i) the United States Environmental Protection Agency; (j) the

 Alabama Surface Mining Commission; (k) the Alabama Department of Environmental

 Management; (l) the office of the attorneys general for the states in which the Debtors operate; and

 (m) any party that has requested notice pursuant to Bankruptcy Rule 2002.

         65.      The Debtors submit that, in light of the nature of the relief requested, no other or

 further notice need be given

                                          No Prior Request

         66.      No prior request for the relief sought in this Motion has been made to this or any

 other court.

                             [Remainder of Page Intentionally Left Blank]




 4828-1419-4576                                    31
Case 19-01390-DSC11          Doc 21 Filed 04/03/19 Entered 04/03/19 12:41:29                Desc Main
                                  Document     Page 31 of 32
         WHEREFORE, the Debtors respectfully request that the Court enter the Order, granting

 the relief requested herein and such other relief as the Court deems appropriate under the

 circumstances.

 Birmingham, Alabama                       /s/Lee R. Benton______________________
 Dated: _04/03/2019_______                 Lee R. Benton
                                           Samuel C. Stephens
                                           BENTON & CENTENO, LLP
                                           2019 Third Avenue North
                                           Birmingham, Alabama 35203
                                           Phone 205.278.8000
                                           Fax      205.278.8005
                                           Email: lbenton@bcattys.com
                                                   sstephens@bcattys.com

                                           – and –

                                           Mary Elisabeth Naumann (KY Bar # 88328)
                                           (Pro hac admission pending)
                                           Chacey R. Malhouitre (KY Bar # 91019)
                                           (Pro hac admission pending)
                                           JACKSON KELLY PLLC
                                           175 E. Main Street, Ste. 500
                                           Lexington, KY 40507
                                           Telephone: (859) 255-9500
                                           mnaumann@jacksonkelly.com
                                           chacey.malhouitre@jacksonkelly.com

                                           Proposed Co-Counsel to the Debtors




 4828-1419-4576                               32
Case 19-01390-DSC11       Doc 21 Filed 04/03/19 Entered 04/03/19 12:41:29           Desc Main
                               Document     Page 32 of 32
